Citation Nr: 0622003	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative 
residuals of uterine fibroids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to June 
2000.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2005, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's uterine fibroids existed prior to her entrance 
into active duty and did not chronically increase in severity 
during service as a result of service; her accompanying 
hysterectomy was the result of a natural progression of the 
disease.


CONCLUSION OF LAW

Uterine fibroids and a resulting hysterectomy were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  The timing requirement enunciated in 
Pelegrini applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2005, subsequent to its initial adjudication 
of the claims, to include notice that she should submit all 
pertinent evidence in her possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's 
hysterectomy.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that the record contains appropriate 
VA medical opinions.  The originating agency has obtained the 
veteran's service medical records and post-service treatment 
records; however, the Board notes that the record does not 
contain a copy of the veteran's separation examination.  
Neither the veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the veteran was provided a hearing before the 
undersigned Veterans Law Judge in December 2005.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)).  Only competent medical evidence can adequately 
address the medical question of whether a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
her in-service hysterectomy caused by uterine fibroids.  
Service medical records indicate that the veteran underwent a 
total abdominal hysterectomy in August 1998 due to a 
symptomatic fibroid uterus.  The enlistment examination 
report also notes that the veteran underwent surgery prior to 
service to remove several uterine fibroids.  

In July 2001 VA obtained a medical opinion regarding the 
veteran's claim for service connection.  After reviewing the 
claims folder and the relevant medical literature, the 
examiner found that the veteran most likely had tiny 
"seedling" fibroids prior to entering service as these are 
commonly associated with the larger tumors.  The examiner 
also found that it would amount to speculation and conjecture 
to attribute the veteran's uterine fibroids to anything 
unique to the military experience.  Therefore, it was most 
likely that the veteran's fibroids were due solely to the 
natural progression of her uterine fibroid disease, 
regardless of whether seedling tumors were present at the 
time of her original surgery in 1984.

After carefully considering the veteran's testimony at her 
hearing before the Board, a medical opinion from VA's 
Veterans Health Administration was requested by the 
undersigned in February 2006.  The claims folder, including 
service medical records, was reviewed by a VA gynecologist 
who noted, in March 2006, that the veteran had definite 
fibroid tumors prior to her entry into service and underwent 
two surgeries to remove them.  The examiner also noted that 
the current medical literature did not contain any reference 
to military or civilian activities that would account for the 
increase in size of the veteran's fibroids during service.  
In her opinion, the veteran's in-service fibroid condition 
was related to her pre-service fibroid condition and the 
increase in disability during service was more likely than 
not a natural progression of the fibroid disease. 

The veteran has not alleged, and the medical evidence does 
not show, that her fibroid condition was caused by service.  
In this regard, the Board notes that the veteran's pre-
service fibroid condition and surgery was noted on her 
enlistment examination report.  With respect to the issue of 
aggravation, while service medical records show that the 
veteran's fibroid condition increased in severity during 
service, the competent medical evidence of record establishes 
that this increase in disability was due to a natural 
progression of the disease, and was not caused by active 
service.  In fact, two VA physicians, including a 
gynecologist, have stated it was more likely than not that 
the increase in the veteran's disability was due to the 
natural progression of the disease.  

The veteran has stated that her fibroid condition was 
aggravated by service, and although she is a health care 
provider, she is not a physician.  The probative value of 
medical evidence is based on the health care provider's 
knowledge and skill in analyzing the data, and the medical 
conclusion she reaches.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  In light of the medical specialty of 
the physicians proffering the medical opinions of record, the 
Board finds that their opinions are of greater probative 
value than the veteran's medical opinion.  Therefore, the 
preponderance of the evidence is clearly against the claim 
and service connection is not warranted.


ORDER

Entitlement to service connection for post-operative 
residuals of uterine fibroids is denied. 


____________________________________________
N.R. Robin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


